

114 HR 5701 IH: Grandparent-Grandchild Medical Leave Act
U.S. House of Representatives
2016-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5701IN THE HOUSE OF REPRESENTATIVESJuly 8, 2016Mr. Ruiz introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Oversight and Government Reform, and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Family and Medical Leave Act of 1993 and title 5, United States Code, to permit leave
			 to care for an adult child, grandchild, or grandparent who has a serious
			 health condition, and for other purposes.
	
 1.Short titleThis Act may be cited as the Grandparent-Grandchild Medical Leave Act. 2.Additional leave under the FMLA (a)Definitions (1)Inclusion of grandchild and grandparentsSection 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611) is amended by adding at the end the following:
					
 (20)GrandchildThe term grandchild means the son or daughter of an employee’s son or daughter. (21)GrandparentThe term grandparent means a parent of a parent of an employee..
 (2)Inclusion of adult childrenSection 101(12) of such Act (29 U.S.C. 2611(12)) is amended, by striking who is— and all that follows and inserting and includes an adult child. (b)Leave requirementSection 102 of such Act (29 U.S.C. 2612) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)in subparagraph (A), by striking or daughter both places it appears and inserting , daughter, or grandchild; (ii)in subparagraph (B), by striking or daughter and inserting , daughter, or grandchild;
 (iii)in subparagraph (C), by striking or parent both places it appears and inserting grandchild, parent, or grandparent; and (iv)in subparagraph (E), by striking or parent and inserting grandchild, parent, or grandparent;
 (B)in paragraph (2), by striking or daughter and inserting , daughter, or grandchild; and (C)in paragraph (3), by striking parent, and inserting grandchild, parent, grandparent,;
 (2)in subsection (e)— (A)in paragraph (2)(A), by striking parent, and inserting grandchild, parent, grandparent, and
 (B)in paragraph (3), by striking or parent, and inserting grandchild, parent, or grandparent,; and (3)in subsection (f)(B), by inserting or grandparent after parent.
 (c)CertificationSection 103 of such Act (29 U.S.C. 2613) is amended— (1)in subsection (a), by striking or parent and inserting grandchild, parent, or grandparent;
 (2)in subsection (b)(4)(A), by striking or parent and inserting grandchild, parent, or grandparent; and (3)in subsection (b)(7), by striking or spouse and inserting grandchild, grandparent, or spouse.
 (d)Employment and benefits protectionSection 104(c)(3) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2614(c)(3)) is amended— (1)in subparagraph (A)(i), by striking or parent and inserting grandchild, parent, or grandparent; and
 (2)in subparagraph (C)(ii), by striking or parent and inserting grandchild, parent, or grandparent. 3.Federal employees (a)Definitions (1)Inclusion of grandparents and grandchildrenSection 6381 of title 5, United States Code, is amended—
 (A)in paragraph (11) by striking ; and and inserting a semicolon; (B)in paragraph (12), by striking the period and inserting a semicolon; and
 (C)by adding at the end the following:  (13)the term grandchild means the son or daughter of an employee’s son or daughter; and
 (14)the term grandparent means a parent of a parent of an employee; . (2)Inclusion of adult childrenSection 6381(6) of such title is amended, by striking who is— and all that follows and inserting and includes an adult child.
 (b)Leave RequirementSection 6382 of title 5, United States Code, is amended— (1)in subsection (a)(1)(C), by striking or parent both places it appears and inserting grandchild, parent, or grandparent;
 (2)in subsection (a)(1)(E), by striking or parent and inserting grandchild, parent, or grandparent; (3)in subsection (a)(3), by striking parent, and inserting grandchild, parent, grandparent;
 (4)in subsection (e)(2)(A), by striking parent, and inserting grandchild, parent, grandparent; and (5)in subsection (e)(3), by striking or parent, and inserting grandchild, parent, or grandparent.
 (c)CertificationSection 6383 of title 5, United States Code, is amended— (1)in subsection (a), by striking or parent and inserting grandchild, parent, or grandparent,; and
 (2)in subsection (b)(4)(A), by striking or parent both places it appears and inserting grandchild, parent, or grandparent. 